14-2731
     Kaur v. Sessions
                                                                                       BIA
                                                                                  Videla, IJ
                                                                               A078 662 469
                                                                               A079 596 140
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   23rd day of October,two thousand seventeen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            DEBRA ANN LIVINGSTON,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   RUPINDER KAUR, AKA SAROJ BALA,
14   GURMINDER SINGH,
15            Petitioners,
16
17                      v.                                           14-2731
18                                                                   NAC
19   JEFFERSON B. SESSIONS, III,
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONERS:                    Amy Nussbaum Gell, Gell & Gell, New
25                                       York, NY.
26
27   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
28                                       Assistant Attorney General; Paul
29                                       Fiorino, Senior Litigation Counsel;
30                                       Judith R. O’Sullivan, Trial
31                                       Attorney, Office of Immigration
32                                       Litigation, United States
33                                       Department of Justice, Washington,
34                                       DC.
 1          UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 4   DENIED.

 5          Petitioners Rupinder Kaur and Gurminder Singh, natives and

 6   citizens of India, seek review of a July 14, 2014, decision of

 7   the BIA affirming an April 18, 2013, decision of an Immigration

 8   Judge (“IJ”) denying Kaur’s and Singh’s applications for

 9   asylum, withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).       In re Rupinder Kauer, Gurminder

11   Singh, Nos. A078 662 469/079 596 140 (B.I.A. July 14, 2014),

12   aff’g Nos. A078 662 469/079 596 140 (Immig. Ct. N.Y. City Apr.

13   18, 2013).      We assume the parties’ familiarity with the

14   underlying facts and procedural history in this case.

15          We have considered both the IJ’s and the BIA’s opinions “for

16   the sake of completeness.”       Wangchuck v. Dep’t of Homeland

17   Sec., 448 F.3d 524, 528 (2d Cir. 2006).            The applicable

18   standards of review are well established.              See 8 U.S.C.

19   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

20   Cir. 2009).

21          Under the REAL ID Act of 2005, the agency may, in light of

22   “the    totality   of   the   circumstances,”   base    an   adverse

23   credibility determination on asylum applicants’ “demeanor,

                                      2
1    candor,    or    responsiveness”       and    inconsistencies       in   their

2    statements, “without regard to whether” those inconsistencies

3    go   “to   the    heart”   of    the   applicants’     claim.       8    U.S.C.

4    § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165

5    (2d Cir. 2008).      In conducting “substantial evidence” review,

 6   “we defer . . . to an IJ’s credibility determination unless,

 7   from the totality of the circumstances, it is plain that no

 8   reasonable fact-finder could make such an adverse credibility

 9   ruling.”    Xiu Xia Lin, 534 F.3d at 167.

10        The agency’s adverse credibility determination here is

11   supported    by    substantial     evidence.         The   record    reflects

12   numerous    inconsistencies        between      Kaur’s     original      asylum

13   application,       Kaur    and   Singh’s      statements     to   Government

14   investigators after their son’s arrest, Singh and Kaur’s second

15   asylum application, and the couple’s testimony at the hearing.

16   We highlight several examples that amount to substantial

17   evidence.       See id.

18        First, contrary to the argument in Kaur’s and Singh’s

19   brief, the agency did not overstate the significance of the

20   inconsistencies       between      the       first   and    second       asylum

21   applications.       In the first application, Kaur alleged that

22   Singh had been arrested and possibly killed for his political

23   activities.        As became clear in the second application,

                                            3
1    however, Singh was actually in the United States with Kaur when

2    Kaur affirmed that he was under arrest, and possibly dead.     That

3    stark inconsistency alone is sufficient to support the adverse

4    credibility determination.      See Xian Tuan Ye v. Dep’t of

5    Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006) (holding that

6    a   single   inconsistency   “concerning   the   nature   of   [the

 7   applicant’s] mistreatment . . . afforded substantial evidence

 8   to support the adverse credibility finding”).

 9        The adverse credibility determination is further supported

10   by additional inconsistencies and demeanor problems.            The

11   couple reported various dates of entry into the United States.

12   Kaur’s first asylum application listed a 2000 arrival date and

13   affirmed that Singh had been arrested in India; she subsequently

14   told Government investigators that she arrived in 2000, after

15   Singh; then, in their second asylum application, the couple said

16   that they arrived together in 1999.         They admitted Kaur

17   initially listed a false date of entry to meet the one-year

18   deadline for asylum.    Singh admitted that he knew about the

19   false date.    He also admitted that he lied to an immigration

20   official at the U.S. consulate in 1999 to obtain a travel visa

21   to the United States.

22        Kaur and Singh also failed to disclose that Singh had been

23   arrested in 2008 for assault.    When cross-examined about this

                                     4
1    omission from their applications, Singh explained that his

2    attorney asked him all the questions on the application except

3    the one about prior arrests.       The IJ reasonably found this

4    explanation implausible.    Majidi v. Gonzales, 430 F.3d 77, 80

5    (2d Cir. 2005) (explaining that the agency is not required to

6    credit an explanation that is merely plausible or possible).

7        The IJ also expressed doubts about the couple’s demeanor

 8   during the merits hearing, noting on the record that Singh

 9   appeared to be coaching Kaur while she testified.     “[T]he IJ

10   has the unique advantage among all officials involved in the

11   process of having heard directly from the applicant,” and so

12   that finding deserves deference.     See Zhou Yun Zhang v. U.S.

13   INS, 386 F.3d 66, 73-74 (2d Cir. 2004), overruled on other

14   grounds by Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296

15   (2d Cir. 2007).

16       Given Kaur and Singh’s numerous false statements to

17   immigration officials, inconsistent testimony, and demeanor

18   problems, the totality of the circumstances supports the

19   agency’s   adverse   credibility    determination.    8   U.S.C.

20   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 165.         This

21   determination infects the entirety of their claim to relief,

22   calling into question both the allegations of past harm and

23   their political activity.   Siewe v. Gonzales, 480 F.3d 160, 170

                                    5
 1   (2d Cir. 2007) (“So a single false document or a single instance

 2   of false testimony may (if attributable to the petitioner)

 3   infect     the    balance   of    the       alien’s      uncorroborated   or

 4   unauthenticated       evidence.”).             Because      their   asylum,

 5   withholding of removal, and CAT claims were all based on the

 6   same    factual   predicate,     the       credibility    determination   is

 7   dispositive.      See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

 8   Cir. 2006).       For this reason, we do not reach the agency’s

 9   time-bar denial of asylum.       See INS v. Bagamasbad, 429 U.S. 24,

10   25 (1976) (“As a general rule courts and agencies are not

11   required to make findings on issues the decision of which is

12   unnecessary to the results they reach.”).

13          For the foregoing reasons, the petition for review is

14   DENIED.    As we have completed our review, any stay of removal

15   that the Court previously granted in this petition is VACATED,

16   and any pending motion for a stay of removal in this petition

17   is DISMISSED as moot.       Any pending request for oral argument

18   in this petition is DENIED in accordance with Federal Rule of

19   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

20   34.1(b).

21                                     FOR THE COURT:
22                                     Catherine O’Hagan Wolfe, Clerk




                                            6